IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42379

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 306
                                                 )
        Plaintiff-Respondent,                    )   Filed: January 13, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
BOBBY WAYNE PALMER,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
        Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Cheri C. Copsey, District Judge.

        Judgment of conviction and unified sentence of seven year, with a minimum
        period of confinement of three years, for possession of a controlled
        substance, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                      Before MELANSON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge
                    ________________________________________________

PER CURIAM
        Bobby Wayne Palmer pled guilty to possession of a controlled substance. I.C. § 37-
2732(c). In exchange for his guilty plea, an additional charge was dismissed and the state agreed
not to pursue an allegation that Palmer was a persistent violator. The district court sentenced
Palmer to a unified term of seven years, with a minimum period of confinement of three years.
Palmer appeals, arguing that his sentence is excessive and that the district court erred in refusing
to retain jurisdiction.




                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       Palmer also argues that the district court erred in refusing to retain jurisdiction. The
decision to place a defendant on probation or whether, instead, to relinquish jurisdiction over the
defendant is a matter within the sound discretion of the district court and will not be overturned
on appeal absent an abuse of that discretion. State v. Hood, 102 Idaho 711, 712, 639 P.2d 9, 10
(1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct. App. 1990). The primary
purpose of a district court retaining jurisdiction is to enable the court to obtain additional
information regarding whether the defendant has sufficient rehabilitative potential and is suitable
for probation. State v. Jones, 141 Idaho 673, 377, 115 P.3d 764, 768 (Ct. App. 2005). The
record in this case shows that the district court properly considered the information before it and
determined that retained jurisdiction was not appropriate.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Palmer’s judgment of conviction and sentence
are affirmed.




                                                2